C. A. 9th *998Cir. Motion of petitioners for leave to file an unredacted petition for writ of certiorari under seal granted. Motion of the Solicitor General for leave to file a brief in opposition initially under seal and to lift seal on brief in opposition and on the prior filing granted. Motion of petitioners for leave to file a reply brief and addendum to reply brief under seal granted, and the seal is lifted. Motion of petitioners to file motion to take judicial notice under seal granted. The seal is lifted, and the motion to take judicial notice is granted. Certiorari denied.